Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-18 on 9/13/18 is acknowledged.  Claims 1-18 are pending and are under examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/8/19 and 3/5/20 were acknowledged.  Accordingly, the information disclosure statements are being considered by the examiner.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one channel extends over 5% more . . . of a width and/or length of the laminate (claim 8); at least one channel is formed in the laminate so as to be open to the side of the cover film (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-18 are rejected because is it unclear what the claimed invention is directed to.  Is the claimed invention directed to a microfluidic system, or a microfluidic device? 
Claims 1 and 18 are rejected because “opposite to the back surface thereof” is unclear.  It is unclear which back surface this is referring to.  For example, is this referring to the back surface of the intermediate layer?
s 4, 12 and 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 is rejected because “at least one channel extends over 5% more . . . of a width and/or length of the laminate” is unclear.  Because at least one channel is contained and/or created by the laminate, it is unclear how at least one channel can extend beyond the laminate. 
Claim 8 is rejected because the scope of the claim is indefinite.  It cannot be determined whether the claim term, "preferably," was intended to be an "optional” term, which would make the limitations following “preferably,” optional features.  For examination purposes, the Office will interpret “preferably” as an optional term. 
Claim 11 is rejected for indefiniteness because the claim merely recites a use, e.g., “using” or “used to,” without any active, positive steps delimiting how this use is actually practiced.  See MPEP 2173.05(q).    
	Claim 18 is rejected because “so as to open to the side of the cover film” is unclear. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Atkin (US Pub. No. 2010/0001434).

With regard to claim 1, while Atkin teaches that figs. 17A-19B teach examples for improved channel formation (e.g., [0088] et seq.); and microfluidic devices and/or components formed according to embodiments of the invention are shown in FIGS. 20-24; and microfluidic components can be fabricated by the present invention for example by stamping a substrate using the arrangements and techniques described herein, then sealing the formed channels by bonding another part to the substrate, Atkin does not specifically teach forming at least one channel with regard figs. 19A-19B.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form at least one channel in the embodiment of figs. 19A-B because Atkin explicitly teaches that the embodiments of figs. 17A-19B are examples for improved channel formation in [0088], and it would be desirable to form a channel using an improved stamping method that includes reduced processing time; cost 
As to claims 2-3, while Atkin does not specifically teach the cover film is expandable, Atkin teaches alternative materials, such as polymers, made by used into stamped products in e.g., [0076].  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use an expandable material because it would allow the cover film to completely cover the intermediate layer before pressure is applied. 
As to claims 4-5, see e.g., [0107] et seq.
As to claim 6, see claim 1 above. 
As to claim 7, see e.g., [0029] et seq.  
As to claim 8, see 112 rejection above. 
As to claims 9-10, see claim 1 above and/or e.g., [0088] et seq.  As to the plurality of channels, see e.g., [0091] et seq.
As to claim 11, see e.g., [0088] et seq.  For example, a sampling tool is used. 
As to claim 12, see e.g., claim 25 of Atkin. 
As to claims 13, 15, and 17, see e.g., [0029] et seq., while Atkin does not specifically teach the claimed thickness, it would appear that such dimension is a result-effective variable.  It would have been obvious to a person of ordinary skill in the art to determine, through routine experimentation, the claimed dimension because discovering the optimum or workable range involves only routine skill in the art.
As to claims 14 and 16, see e.g., [0076]. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkin.
See Atkin supra.
As to claim 18, Atkin discloses a microfluidic system or microfluidic device having at least one channel, wherein the microfluidic system or microfluidic device comprises: a laminate comprising a base sheet (e.g., layer 214), an intermediate layer (e.g., substrate 212) and a cover film (e.g., layer 213); wherein a back surface of the intermediate layer is attached to a front surface of the base sheet and a back surface of the cover film is attached to a front surface of the intermediate layer opposite to the back surface thereof, and the at least one channel (e.g., channel(s) 211) is formed in the laminate so as to be open to the side of the cover film.  See e.g., [0091] et seq.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



2/27/2021